DETAILED ACTION

1.  Claims 1-23 are presented for examination.

2.  No Foreign Priority documents have been filed within this application.  Thus, the applicant, must provide the documents or indicate in which of the applicant’s other applications such documents can be located by the Office.

3.  The 19 December 2019 Oath/Declaration is not in English (see 37 CFR 1.69 and MPEP 602.06).

4.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

5. The first page of the applicant’s textual portion of the specification, paragraph [0001], on page 1 of 45, must be updated with respect to all related applications, with current United States Patent Numbers, or the status (i.e., still pending or abandoned).

6.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

7.  The following is a quotation of the second paragraph of 35 U.S.C 112:

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.  Claims 1-23 are rejected under 35 U.S.C 112 (b), as being indefinite for failing to particularly point out and distinctly claim the  subject  matter which the applicant regards as the invention because, per the last three lines of each independent claim, there is no creation of a personalized cluster, rather obtained elements are added to preexisting clusters.  Hence, examiner cannot clearly ascertain if a personalized cluster (a new cluster) is created or if a preexisting cluster becomes (declared as) a personalized cluster.  Since each dependent claims inherits the limitations of the 

9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

10.  This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  The applicant is advised of the obligations under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of potential 35 U.S.C. 102 prior art under 35 U.S.C. 103.

11.   Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mihcak et al.  (United States Patent Application Publication Number: US 2002/0184505 A1 (Published: 05 December 2002)).

12.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for all of the acts and/or functions.

13.  Per claim 1, to the best examiner can understand the claimed languages, Mihcak taught the invention substantially as claimed, including a method (e.g., see paragraph [0047 “method”]) for generating personalized clusters (e.g., see Abstract, figure 8, and paragraph [0166] to paragraph [0171]) of multimedia content elements (e.g., see Abstract, figure 1 (105), and paragraph [0060] to paragraph [0061]), comprising:
a) obtaining at least one multimedia content element related to the user (e.g., see figure 1 (105) and figure 8 (810)); 
b)  generating at least one signature (e.g., see figure 6 and figure 8 “hash”) for the obtained at least one multimedia content element, each generated signature representing at least a portion of the obtained at least one multimedia content element (e.g., see Abstract, paragraph [0005] to paragraph [0010], and paragraph [0071] to paragraph [0080]);

d)  creating at least one personalized multimedia content element cluster by adding, to each determined cluster, at least one of the obtained at least one multimedia content element sharing the common concept of the cluster (e.g., see paragraph [0171]).

14.  Mihcak did not teach determining, based on at least one user interest of a user, at least one personalized concept, wherein each personalized concept represents one of the at least one user interest;  and wherein each common concept is one of a determined concept; however, per Mihcak’s Abstract, figure 8 (810), paragraph [0029] to paragraph [0030], and paragraph [0167], the digital audio signal (105 of figure 1 and “clip” of figure 8 (810)) can be of different interest (music vs. conversation), and thus concepts (songs vs. speech), per paragraph [0029]. Hence, it would be obvious to those skilled in the art that a user would select (e.g., see figure 8 (810)) a digital audio clip of interest (music vs. conversation) to the user which would be associated with a concept (songs vs. speech) because the act of selection indicates the user’s interest in that digital audio signal and/or clip.

15.  Per claim 2, claim 3, and claim 4, Mihcak implemented tags (e.g., see figure 6, paragraph [0032], paragraph [0061], paragraph [0065], and paragraph [0157] to paragraph [0160]); hence, generating, based on the generated at least one signature, at least one tag for the obtained at least one multimedia content element, wherein the at least one multimedia content element cluster is determined based further on the generated at least one tag and wherein each multimedia content element cluster includes a plurality of multimedia content elements associated with the generated at least one tag.   Mihcak’s figure 1 and figure 6 taught generating the at least one tag further comprises querying, with respect to the generated at least one signature, a deep content classification system (i.e., categorization) to obtain at least one concept (i.e., songs vs. speech) matching the at least one multimedia content element, each concept including a signature reduced cluster and metadata (e.g., see figure 4), wherein the at least one tag is generated based on the metadata of the obtained at least one concept (e.g., see paragraph [0029], paragraph [0033], paragraph [0067], paragraph [0102] to paragraph [0108] and paragraph [0157] to paragraph [0160]).

16.  Per claim 5, since Mihcak implemented clusters (e.g., see paragraph [0168] to paragraph [0170]) a nonexistent cluster must obviously be determined, for each personalized concept, to ascertain whether an existing multimedia content element cluster having the personalized concept as a common concept can be found; and, if not found, generating a new multimedia content element cluster, when it is determined that an existing multimedia content element cluster having the personalized concept as a common concept cannot be found, wherein the determined at least one multimedia content element cluster is the generated multimedia content element cluster.

18.  Per claim 7 and claim 8, and per paragraph 14 above, since Mihcak’s paragraph [0029], paragraph [0122 “user-specified value”], paragraph [0138], and paragraph [0140], taught user-specified values and numbers, the determining the category classification implements a user profile of the user for the at least one user interest; and, such profiles can be obviously constructed by tracking a history of selected audio clips per the applicant’s claim 8 by logging user’s selections; hence in view of Michcak, it would have been obvious to those skilled in the art, wherein determining the at least one user interest of the user further comprises querying a user profile (user’s history) of the user for the at least one user interest by receiving tracking information identifying a plurality of tracked multimedia content elements, wherein each tracked multimedia content element is at least one of: uploaded by the user, and viewed by the user (e.g., see figure 7, paragraph [0160] and paragraph [0184]); and, generating, for each tracked multimedia content element, at least one signature (hash as indicated above).  Mihcak, per paragraph 14 above, and with respect to claim 7, this paragraph 14 above, taught it would have been obvious determining, based on the generated at least one signature for each tracked multimedia content element, the at least one user interest of the user; and creating, based on the determined at least one user interest, the user profile (form the history).
19.  Per claim 9 and claim 10, since Mihcak’s displayed data via a multiprocessor operating system, per paragraph [0160] and paragraph [0182] to paragraph [0184], he also taught generating a personalized mosaic, wherein the personalized mosaic includes at least one of: an icon representing each personalized multimedia content element cluster, and a textual description of each personalized multimedia content element cluster (i.e., song name), wherein each personalized concept is a collection of signatures (hash) representing a plurality of multimedia content elements and metadata describing the concept (e.g., see Michcak’s Abstract “audio works” have song names, for example, would be the song’s metadata).
20. Per the added limitations of claims 11-23, these claims do not teach or define above the correspondingly rejected claims given above, and are thus rejected for the same supporting rationales as given above.  However, per claim 22, as indicated above, Michcak taught a signature generator system, wherein each signature is generated by the signature generator system, wherein the signature generator system includes a plurality of computational cores configured to receive a plurality of unstructured data elements (input to the hashing function), each computational core of the plurality of computational cores having properties that are at least partly statistically independent of other of the computational cores (each processor working in parallel on different data), wherein the properties of each core are set independently of each other core.  Per claim 23, Mihcak taught a signature that is robust to noise and distortion per figure 1 (140) and paragraph [0106] to paragraph [0107].



22.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time). 

23.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.
 
24.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

25.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
    Primary Examiner
       Art Unit 2442